Citation Nr: 1729309	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-01 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to April 1987. The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. Jurisdiction currently resides with the Chicago, Illinois RO.

In a July 2010 VA Examination, the Veteran indicated that his unemployment is due to the effects of his PTSD.  In light of this statement, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and is part and parcel to the Veteran's increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the issue of entitlement to a TDIU is before the Board on appeal.  

In January 2013, the AOJ granted service connection for tinnitus.  As this decision represents a full grant of the benefits sought with respect to the claim for tinnitus, this claim is no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to service connection for IBS and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  

FINDING OF FACT

The Veteran's service-connected PTSD is manifested by no worse than occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code (DC) 9411 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  For the increased rating claim adjudicated herein, the duty to notify has been met.  See December 2009 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the United States Court of Appeals for Veterans Claims (Court) to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Nothing more is required.

The Board also finds that the Veteran has been afforded adequate assistance in response to his increased ratings claim.  His pertinent service treatment records are of record.  VA Medical Center and private treatment records have been obtained.  He has been provided appropriate VA examinations and opinions, which are found to be adequate for rating purposes.  Neither the Veteran nor his representative has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the increased rating claim adjudicated herein, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's PTSD, like all psychiatric disorders, is rated under the General Rating Formula for mental disorders.  Under the General Rating Formula, a 50 percent rating is assigned for a mental disorder that results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A rating of 70 percent is warranted for a mental disorder that results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.
A 100 percent rating requires total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self/others; intermittent inability to perform activities of daily living (such as maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2016).  However, they are just one of many factors considered when determining a rating.

Factual Background

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

On VA examination in July 2010, the examiner noted below average intelligence, sleep impairment due to nightmares, cleaning rituals, episodes of violence, and varying motivation that affects self-care/hygiene.  The Veteran also demonstrated recurrent and intrusive recollections, markedly diminished interest or participation in significant activities; efforts to avoid activities, places, or people; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; and exaggerated startle response.  However, his thought process/content was unremarkable, his judgment was not impaired, his memory was adequate across all spheres, he had no homicidal/suicidal thoughts, and he had no panic attacks or hallucinations.  The examiner indicated that these symptoms caused significant distress or impairment in social, occupational or other important areas of functioning and assessed a Global Assessment of Functioning (GAF) score of 55.

Later VA Medical Center (VAMC) records from November 2010 to July 2012 document a relatively normal mental status examinations, with the exception of anxious mood and constricted affect.  During this time, GAF scores assessed were between 55 and 60. 
On psychological evaluation in November 2012, the Veteran demonstrated symptoms of impulsive and/or aggressive tendencies; hypervigilance; exaggerated startle response; feelings of pessimism, hopelessness, worthlessness, anger and anxiousness; social isolation; intrusive thoughts; and ritualistic behavior.  Mental status examination showed mood was anxious, affect congruent with mood, insight was limited, and judgment impulsive.  However, his speech was normal, thought process normal and coherent, memory intact, fund of knowledge average, and he had no unusual thought content or suicidal or violent ideations.  The examiner assessed him with a GAF of 50. 

In August 2013, VAMC records indicated the Veteran's PTSD was stable on medication, but he was assessed a GAF score of 50.  On VA examination in February 2015, the Veteran demonstrated symptoms of distressing dreams, diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts, anxiety, sleep disturbance, social withdrawal, and depressed mood with occasional feelings of worthlessness and past history of suicidal ideations.   The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent routine behavior, self-care and conversation.  The examiner explained that the Veteran exhibited no more than mild to moderate limitations in the area of social interaction and adaptation and minimal limitations in the areas of concentration, persistence, or pace and initiating or participating in any activity of daily living.  

Analysis--PTSD

The Veteran contends that he is entitled to a higher initial rating for PTSD because his PTSD is more severe than is illustrated by the currently-assigned 50 percent rating.  See November 2012 VA Form 9.  The Board agrees that the evidence shows symptoms more nearly approximating the criteria for a higher 70 percent rating. 

In this regard, the Board notes that the record demonstrates occupational and social impairment with deficiencies in most areas.  Particularly, there are symptoms of rituals, impulsive and aggressive/irritable behavior, suicidal ideations, episodes of violence, isolating behavior, hypervigilance, nightmares, sleep impairment, problems with anger, anxiety, depression, and varying motivation.  In light of these symptoms, the Board finds that the overall disability picture more nearly approximates the criteria for a 70 percent rating. 

Significantly, the Board recognizes the February 2015 VA examiner's opinion that the Veteran's PTSD has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent routine behavior, self-care, and conversation.  Nevertheless, in affording the Veteran the benefit-of-the doubt and considering his symptoms, the criteria for a 70 percent rating is found to be more closely approximated.  Vazquez-Claudio, 713 F.3d at 116-17.

The Board also recognizes that, the Veteran has been assigned GAF scores of 50, 55, and 60, which are indicative of moderate to severe symptomatology.  Importantly, however, GAF scores must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  Moreover, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In any event, despite the assigned GAF scores of 55 and 60, indicating moderate symptomatology, the Board finds that the description and the severity of the Veteran's symptoms more adequately identifies his symptomatology as severe, rather than moderate.  Indeed, the totality of the psychiatric symptoms exhibited by the Veteran throughout the current appeal support a finding that his service-connected PTSD has resulted in occupational and social impairment with deficiencies in most areas.  

In light of the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating for service-connected PTSD is warranted.  In reaching this conclusion, the Board emphasizes that the symptoms associated with the Veteran's PTSD do not meet the criteria for a 100 percent rating at any time during the appeal period.  A 100 percent rating requires total occupational and social impairment due to certain symptomatology.  38 C.F.R. § 4.130, DC 9411.  However, VAMC and VA examination reports are silent for symptoms akin to a 100 percent evaluation.  See July 2010, November 2012, and February 2015 VA Examinations and VAMC records.  Specifically, the Veteran has not been shown to exhibit persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or other symptoms approximating the criteria for a 100 percent schedular rating.  Id.  Correspondingly, the Board finds that the psychiatric symptoms shown do not support the assignment of a 100 percent rating at any time during the appeal period.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

An initial rating of 70 percent, but not higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With respect to his claim for service connection for IBS, the Veteran has provided medical records showing current abdominal/stomach issues and a history of in-service stomach problems.  See April 2014 VA Examination, October 2013 VAMC records, and Service Treatment Records (STRs).  There is also some suggestion that there could be a connection between the two.  Such is more than sufficient to meet the threshold requirements for affording the Veteran a VA examination regarding his claim for IBS.  McLendon v. Nicholson, 20 Vet. App. 79, 81-84 (2006); 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).  A VA examination is warranted to determine the nature and etiology of the Veteran's claimed IBS.

Regarding the issue of entitlement to a TDIU, the Board notes that it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2015).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

In the current appeal, the Veteran meets the threshold requirements for a TDIU as he is rated at 60 percent for Barrett's esophagus, now 70 percent for PTSD, 10 percent for bilateral tinnitus, and 0 percent for bilateral hearing loss.  38 C.F.R. § 4.16(a) (2016).  Accordingly, the pertinent question becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In that regard, the Board believes that a VA examination would be helpful.

Currently, the examinations of record do not provide clear evidence demonstrating that the Veteran is unable to obtain or retain substantial gainful employment due to his combined service-connected disabilities.  In other words, there is no evidence regarding the occupational impairment resulting from the combination of Veteran's service-connected disabilities.  As such, a VA examiner should comment on the extent of occupational impairment caused by the Veteran's service-connected disabilities.  
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter pertaining to the issue of entitlement to a TDIU and allow for a reasonable period to respond.  

2.  Obtain and associate with the claims file any outstanding VA treatment records. 

3.  Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any current stomach or esophageal disability.  All indicated studies should be performed.  The claims file must be provided to the examiner in conjunction with the examination.  After reviewing the record and examining the Veteran, the examiner should address the following questions:

(a)  Clearly identify all diagnosed stomach/esophageal conditions that presently exist or have existed during the appeal period. 

(b)  To the extent that the Veteran is diagnosed with a stomach/esophageal disability (other than Barrett's esophagus, hiatal hernia, or gastroesophageal reflux disease), the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the diagnosed disability had its onset in service or is etiologically related to the Veteran's military service. 

(c)  The examiner should, to the extent possible, differentiate the symptomatology by diagnosis.  If such differentiation is impossible, the examiner must so state.
(d)  The examiner should address the effect, if any, of any diagnosed gastrointestinal disorder (other than Barrett's esophagus) on the Veteran's ability to obtain and maintain gainful employment.

(e) The examiner should also comment on the extent of occupational impairment due to the Veteran's service-connected disabilities, considered in combination.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Finally, readjudicate the issues remaining on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If either of these claims remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


